TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00397-CV


Appellant, Hanson Aggregates West, Inc. // Cross-Appellants, Edwin R. Ford,
Regina Ford, Clarence Cain, Connie Cain, James L. Kersey, Mary Kersey,
Brett Papell and Lynn Papell

v.

Appellees, Edwin R. Ford, Regina Ford, Clarence Cain, Connie Cain,
James L. Kersey, Mary Kersey, Brett Papell and Lynn Papell// Cross-Appellees,
Hanson Aggregates West, Inc.




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2007-0056A, HONORABLE DIB WALDRIP, JUDGE PRESIDING


O R D E R
PER CURIAM

		Cross-appellants have filed Cross-appellants' Unopposed Motion to Withdraw Notice
of Cross-Appeal.  We grant the motion and dismiss their cross-appeal.
		This case shall proceed under the following style:  Hanson Aggregates West, Inc.
v. Edwin R. Ford, Regina Ford, Clarence Cain, Connie Cain, James L. Kersey, Mary Kersey,
Brett Papell and Lynn Papell.
		Ordered May 21, 2010.

Before Chief Justice Jones, Justices Pemberton and Waldrop